DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities: “a second arch-shaped electrode” should read –a second arc-shaped electrode—for continuity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the set of light blocking walls" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “an ink mask” in line 3. It is unclear if this is the same ink mask of claim 16 or a new ink mask. For examination purposes, it has been interpreted to mean any ink mask.

Claim 18 recites the limitation “a light filter” in line 7. It is unclear if this is the same light filter of claim 16 or a different light filter. For examination purposes, it has been interpreted to mean any light filter.
Claim 19 recites the limitation “a central aperture” in line 2. It is unclear if this is the first aperture or second aperture of claim 16 or a different aperture. For examination purposes, it has been interpreted to mean any central aperture. 
Claim 20 recites the limitation “a light filter” in line 2. It is unclear if this is the same light filter of claim 16 or a different light filter. For examination purposes, it has been interpreted to mean any light filer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf (US 20160058375 A1) in view of Chu et al. (US 20160240721 A1), hereinafter Chu.
Rothkopf teaches an electronic watch (at least fig. 6 (100) and corresponding disclosure), comprising;
A housing (at least fig. 6 (601) and corresponding disclosure) defining a hole (at least fig. 7 depicts a hole in the housing) extending through a back wall of the housing (601);
A cover (at least fig. 16 (608) and corresponding disclosure) attached to the housing (601) (at least fig. 6) and positioned in the hole (at least fig. 7. Examiner notes the biosensor module is in the hole of the housing in fig. 7), the cover having an exterior side defining a portion of a back surface of the electronic watch and an interior side opposite the exterior side (Examiner notes the cover would have an exterior side as depicted in fig. 16 and an interior side opposite the exterior side); and 
An optical sensor subsystem (at least fig. 7 (710) and corresponding disclosure) attached to the cover ([0148] which discloses biosensor module 710 includes the rear cover 608, thus it is attached), comprising:
A set of light emitters (at least fig. 16 (1611-1613) and corresponding disclosure), adjacent a central portion of the cover (608) (at least fig. 16) and configured to emit light through the cover (608),
A photodetector (at least fig. 16 (1614) and corresponding disclosure) positioned to receive a reflected portion of the light through the cover ([0012] which discloses the photodetector is configured to receive light reflected from the body), 
a magnet (at least fig. 19 (1838) and corresponding disclosure)
and a processor (at least fig . 2 (200) and corresponding disclosure) configured to determine a biological parameter using the reflected portion of the light ([0021] which discloses processing unit (102) configured to compute a health metric (i.e. biological parameter) based on the sensor signal which is produced from a reflected light received by a photodetector).

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf as depicted in Fig. 16 to include two photodetectors paired with two light sources in order to allow the device to compensate for noise (Rothkopf [0194]).
It is further unclear if the magnet is a part of the optical sensor subsystem. It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Rothkopf to include the magnet as part of the optical sensor subsystem in order to provide a stronger magnetic force by positioning the magnet of the device closer to the docking station magnet. Such a modification amounts to merely a rearrangement of parts rendering the claim obvious (MPEP 2144.04).

Rothkopf does not depict the alternative embodiment in which there are a set of light receivers, therefore it is unclear if the light receivers substantially surround the light emitters.
While Rothkopf teaches an optical subsystem (e.g. biosensor module) comprises the light emitters/light receivers, Rothkopf does not depict nor disclose the structural makeup of the optical subsystem, therefore it is further unclear if the optical subsystem comprises a substrate, a first light blocking wall, a second light blocking wall, a lens, and a light filter. 
Chu teaches an electronic watch (at least fig. 83C (12) and corresponding disclosure), comprising:
An optical subsystem (at least fig. 83C (10) and figs. 14A-14C (10) and corresponding disclosure) attached to a cover (at least fig. 8a and 8B (150) and corresponding disclosure)([0015]which discloses the cover may be a part of the optical sensor module thus it is attached) comprising:
a substrate (at least fig. 14A-14C (140) and corresponding disclosure); 

a second light-blocking wall (at least fig. 14A-14C (131) and corresponding disclosure) attaching the substrate (140) to the interior side of the cover ([0167] which discloses cover 150 may be coupled (i.e. attached) to packaging wall 131) extending at least partially around the first light-blocking wall to define, between the first light-blocking wall (130) and the second light blocking wall (131), a peripheral region (See annotated fig. 14A below) of the optical sensor subsystem (10). 
a set of light emitters (at least figs. 14A-14C (110) and corresponding disclosure) positioned on the substrate (140) and in the central region (See annotated fig. 14A below) and configured to emit light through the cover (Examiner notes the light is emitted to an object (fig. 8A (190)) and reflected back from the object to the detector. Therefore, the light would be emitted through the cover (150));
a set of photodetectors (at least figs. 14A-14C (120) and corresponding disclosure) positioned on the substrate (140) and in the peripheral region (see annotated fig. 14A below) and configured to receive a reflected portion of the light through the cover ([0097] which discloses detecting light reflected from an object (fig. 8A (190) surface. Examiner notes to detect light from the object the light would need to be reflected through the cover 150); and
a lens (at least figs. 11A (112) and corresponding disclosure. [0105] which discloses a microstructure may be a lens Examiner notes the microstructure is part of the encapsulate (111) over the light emitters) attached to the interior side of the cover (150) (Examiner notes that when the cover is coupled to the light blocking walls (130 and 131), the lens would necessarily be attached to interior side of the cover. [0168] further teaches the cover comprises two microstructures on an inner surface of the optical transparent windows included as part of the cover as depicted in fig. 49B. Examiner notes 
a light filter (at least figs. 11B (151) and corresponding disclosure) attached to the interior side of the cover (150) in the peripheral region (Examiner notes the filter 151 is applied to all of the cover and is therefore in the peripheral region) and positioned between at least one of the photodetectors and the cover (at least figs. 11A-11B); 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf to include the optical subsystem as taught by Chu in order to reduce direct light leakage and ambient stray light accordingly (Chu [0123]). Such a modification amounts to merely a simple substitution of one known biosensor module for another rendering the claim obvious.
It would have further been obvious to a person having ordinary skill in the art before the effective filing date to have arranged the magnet of Rothkopf to be a part of the optical subsystem of Chu and attached to the substrate of in order to enhance the attraction between the magnet (1838) and the dock magnet (1840) without interfering with the light emitters/receivers. Such a modification amounts to merely a rearrangement of parts/obvious matter of design choice rendering the claim obvious (MPEP 2144.04).

    PNG
    media_image1.png
    440
    450
    media_image1.png
    Greyscale

Figure 1

	Regarding claim 6,
	Rothkopf teaches the elements of claim 1 as previously stated. Rothkopf further teaches further comprising:
	A display (at least fig. 7 (120) and corresponding disclosure) at least partially within the housing ([0021] which discloses the display disposed within the housing);
	A crown (at least fig. 6 (642) and corresponding disclosure) extending through the housing (601) (at least fig. 6) and configured to provide an input ([0078] which discloses input components (e.g. crown) are configured to receive user input and generate (i.e. provide) signals/data (i.e. input));
	Wherein the biological parameter is a heart rate ([0022] which discloses the health metric is a heart rate);
	The display is configured to display a graphic of the heart rate ([0021] which discloses display configured to display the health metric).

	 Nonetheless Chu further teaches using an input request to have the physiological information be shown on a display. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include displaying a graphic of the physiological information in response to the input as taught by Chu in order to provide an interactive health monitoring function (Rothkopf [0097]). 

	Regarding claim 8,
	Rothkopf, as modified, teaches the elements of claim 1 as previously stated. Rothkopf further teaches further comprising:
	A crown (at least fig. 6 (642) and corresponding disclosure) extending through the housing 601); and 
	A display (at least fig. 7 (120) and corresponding disclosure) at least partially positioned in the housing ([0021] which discloses the display disposed within the housing); wherein:
	The crown (642) is configured to rotate and translate([0251] which discloses the crown may be rotated) and translate ([0252] which discloses crown may be further configured to translate ;
	The display shows a graphic ([0020] which discloses the display may display a list of items (i.e. graphic)); and 
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf and Chu as applied to claim 1 above, and further in view of Freschl et al. (US 20170086692 A1), hereinafter Freschl, Shim et al. (US 20160103985 A1), hereinafter Shim, Fraser et al. (US 20150355604 A1), hereinafter Fraser, and Kimura et al. (US 6608562 B1), hereinafter Kimura.
	Regarding claim 2,
	Rothkopf teaches the elements of claim 1 as previously stated. Rothkopf further teaches further comprising:
	A first electrode (at least fig. 16 (1601) and corresponding disclosure) exterior to a watch body (at least fig. 16);
	A second electrode (at least fig. 16 (1602) and corresponding disclosure) exterior to the watch body (at least fig. 16), wherein:
		the biological parameter is a heart rate ([0022] which discloses the metric is a heart rate);
		optical subsystem (710) is positioned between the first electrode (1601) and the second electrode (1602) (at least fig. 16)
		
Chu further teaches wherein the set of light emitters (110) comprises: 
		a first light emitter (110) configured  to emit light having  a first wavelength; 
		and a second light emitter (110)  configured to emit light having a second wavelength [0099] which discloses the light sources may emit light in different spectrums of wavelengths);

		The one of the set of light-blocking walls (130) prevents at least one of the set of light receivers from receiving non-reflected portion of the light ([0101] which discloses the partition (130) is for blocking stray light directly from the light source to the photodetector). 
	
While Rothkopf teaches the optical sensor subsystem (710) may include one or more electrodes [0148] and further teaches the electrodes of fig. 16 may be placed in locations that are different than the configuration of Fig. 16 [0197], it is not clear if the electrodes would be on the exterior side of the cover (608).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified to include a first and second electrode on the exterior side of the cover (608) in order to make contact with the skin of the user’s wrist and detect electrical activity produced by the heart [0196] in a region similar to the optical sensors. Such a modification amounts to merely a rearrangement of parts rendering the claim obvious (MPEP 2143). 

	While Chu teaches the set of light emitters comprises a first light emitter and a second light emitter, there is no explicit disclosure nor depiction that the first light emitter comprises a set of first light emitters configured to emit light having the first wavelength nor that the second light emitter comprises a set of second light emitters configured to emit light having the second wavelength. 
	Nonetheless, Freschl, in a similar field of endeavor involving watches used for optical sensors,
Teaches a first set of lights configured to emit light having a first wavelength (Claim 1 which discloses one or more (i.e. a set) first light emitters) and a second set of light emitters (claim 1 which 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include a set of first light emitters and a second light emitters as taught by Freschl in order to enhance the light detection by increasing the area subjected to light of each wavelength. Such a modification amounts to merely a duplication of parts rendering the claim obvious (MPEP 2144.04).

	Rothkopf, as modified, fails to explicitly teach further comprising adhesive attaching the set of light blocking walls to the interior side of the cover.
Shim, in a similar field of endeavor involving watches used for optical sensing, teaches a cover (at least fig. 12a (289, 291, and 292) and corresponding disclosure) and a set of light blocking walls (at least fig. 12 (283 and 284) and corresponding disclosure) wherein the electronic device further comprises an adhesive attaching the set of the light blocking walls to an interior side of the cover ([0252] which discloses the bottom surfaces (i.e. interior side) of the cover (291 and 292) may be attached to the top surfaces of the first and second walls (287 and 288)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified to include an adhesive as taught by Shim in order to secure the couple to the light blocking walls to the cover accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

	While Chu fails to explicitly teach an ink mask on an interior side of the cover;

	A central aperture (at least fig. 4 (145) and corresponding disclosure. [0017] which discloses each light transmissive section can be an aperture in the opaque section)
	A set of apertures (at least fig. 4 (144, 412, 410, 414, 423 and 424) and corresponding disclosure .[0017] which discloses each light transmissive section can be an aperture in the opaque section) around the central aperture (145). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include an ink mask as taught by Fraser in order to hide internal components of the apparatus from view (Fraser [0018]) and also allow light to be transmitted from the light emitters and to the light detectors  (Fraser [0017]). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have applied the ink mask to the interior surface of the cover in order hide the mask itself. Such a modification amounts to merely a rearrangement of parts/obvious matter of design choice rendering the claim obvious (MPEP 2144.04).

	While Chu teaches wherein the light filter (151) is band-pass filter thin film ([0118]) it is unclear if this is a light control film.
	Kimura, in a similar field of endeavor involving optical systems, teaches a light filter (at least fig. 18 (410) and corresponding disclosure) disposed above a light receiver (at least fig. 18 (404) and 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include a light control film as taught by Kimura in order to reduce the erroneous detection caused by the influence of extraneous light and increase the detection capability (Kimura Col. 13).

	Examiner notes that the apertures would be placed adjacent each light emitter/photodetector and thus the central aperture adjacent the set of light emitters 110 would be in the central region of the optical sensor subsystem 10 of Chu, the set of apertures adjacent the photo detectors (120) would be in the peripheral region of the optical sensor subsystem 10 of Chu. Examiner further notes that because the lens 112 covers the encapsulate 111 of the light emitter and the light filter 151 is disposed over the entire cover of Chu, the lens of Chu would necessarily cover the central aperture and the light control film would necessarily cover the set of apertures surrounding the central aperture. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf and Chu as applied to claim 1 above, and further in view of D’Agostino (US 20150002088 A1), hereinafter D’Agostino.
Regarding claim 4,
Rothkopf, as modified, teaches the elements of claim 1 as previously stated. Chu further teaches a printed circuit board (at least fig. 73 (175) and corresponding disclosure. [0204] which discloses the detector circuit board may be a printed circuit board) attached to the substrate ([0208] which discloses detector circuit board mechanically connected (i.e. attached) to the substrate 140)).
Rothkopf, as modified, fails to explicitly teach wherein the printed circuit board defines a hole and wherein the magnet is positioned in the hole.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include a magnet positioned in a hole of the PCB as taught by D’agostino in order to reduce the amount of space needed within the watch. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf and Chu as applied to claim 1 above, and further in view of Golko et al. (US 20150270058 A1), hereinafter Golko.
Rothkopf, as modified, teaches the elements of claim 1 as previously stated. Rothkopf fails to explicitly teach a magnetic shield attached to the magnet and configured to direct magnetic flux associated with the magnet through the cover. 
Golko, in  similar field of endeavor involving magnetic alignment for inductive charging, teaches a magnetic shield (at least fig. 4 (106) and corresponding disclosure) attached to a magnet (at least fig. 4 (105) and corresponding disclosure) and configured to direct magnetic flux associated with the magnet through a connection surface (at least fig. 4 (103) and corresponding disclosure) ([0043] which discloses the shield element directs the magnetic field toward the first connection surface).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified to include a magnetic shield as taught by Golko in order to direct the magnetic flux in the desired direction. Such a modification amounts to merely a combination of prior art elements according to known techniques rendering the claim obvious (MPEP 2143).
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf and Chu as applied to claim 1 above, and further in view of Shim.
	Regarding claim 7, 
	Rothkopf, as modified, teaches the elements of claim 1 as previously stated. Rothkopf, as modified, fails to explicitly teach further comprising adhesive attaching the first light-blocking wall and the second light blocking wall to the interior side of the cover.
Shim, in a similar field of endeavor involving watches used for optical sensing, teaches a cover (at least fig. 12a (289, 291, and 292) and corresponding disclosure) and a set of light blocking walls (at least fig. 12 (283 and 284) and corresponding disclosure) wherein the electronic device further comprises an adhesive attaching the set of the light blocking walls to an interior side of the cover ([0252] which discloses the bottom surfaces (i.e. interior side) of the cover (291 and 292) may be attached to the top surfaces of the first and second walls (287 and 288)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include an adhesive as taught by Shim in order to secure the cover to the light blocking walls accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf and Chu as applied to claim 1 above, and further in view of Iwamiya et al. (US 20110004106 A1), hereinafter Iwamiya.
	Regarding claim 9,
	Rothkopf teaches the elements of claim 1 as previously stated. Rothkopf further teaches further comprising: a crown (at least fig. 6 (642) and corresponding disclosure) extending through the housing (601) (at least fig. 6) and configured to provide an input ([0078] which discloses input components (e.g. crown) are configured to receive user input and generate (i.e. provide) signals/data (i.e. input)); wherein  
	The device is configured to turn on or awaken in response to the input ([0078]). It would appear that the lights would be emitted when the device is turned on or awakened and thus the lights would emit in response to the input. 
	Nonetheless, Iwamiya, in a similar field of endeavor involving watches used for optical sensing, 
teaches a set of light emitters is configured to emit light in response to an input ([0074] which discloses an operation signal is input into the device and the CPU outputs a driving signal to the light emitting unit).
	It would have been obvious to a person having ordinary skill in the art to have modified the system of Rothkopf, as currently modified, to include emitting light in response to the input as taught by Iwamiya in order to preserve battery power of the device.

Claims 10-11 and 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf in view of Chu and further in view of Fraser.
Regarding claim 10,
Rothkopf teaches an electronic device (at least fig. 7 (100) and corresponding disclosure), comprising:
A housing (at least fig. 8 (601) and corresponding disclosure) defining a hole extending through a back wall of the housing (at least fig. 7);
A cover (at least fig. 16 (608) and corresponding disclosure) attached to the housing (601) and positioned in the hole, the cover defining: 

A second surface exterior to the electronic device (100) (at least fig. 16 depicts the second surface of 608), the second surface defining a portion of a back surface (at least fig. 16 (801) and corresponding disclosure) of the electronic device (100);
An optical sensor subsystem (at least fig. 7 (710) and corresponding disclosure) attached to the first surface of the cover (608 and 801) ([0148] which disclose the biosensor 710 includes (i.e. is attached to) the rear cover and [0011] which discloses the rear cover disposed over a chassis of the biosensor module) and comprising:
A light emitter (at least fig. 16 (1611, 1612, or 1613) and corresponding disclosure. [0148] discloses the biosensor module includes one or more light sources) ; and
A photodetector (at least fig. 16 (1614) and corresponding disclosure. [0148] which discloses the optical sensor subsystem (710) includes one or more photodetectors) configured to receiver light emitted by the light emitter and reflected from a medium adjacent the second surface of the cover ([0012] which discloses the photodetector is configured to receive light reflected from the body ; and
a processor (at least fig. 1 (102) and corresponding disclosure) operationally connected to the light receiver (at least fig. 1 (118) and corresponding disclosure) and configured to determine a heart rate from the light received by the light receiver (118) ([0021]-[0022] which disclose processing unit (102) configured to compute a health metric (which includes a heart rate) based on the sensor signal which is produced from a reflected light received by the light receiver (118 which comprises a photodetector)).


Chu, in a similar field of endeavor involving watches used for optical sensing, teaches an electronic device (at least fig. 83 (12) and corresponding disclosure), comprising:
A cover (at least figs. 8A and 8B (150) and corresponding disclosure) defining:
A first surface interior to the electronic device (at least figs. 8A and 8B); and 
A second surface exterior to the electronic device (at least figs. 8A and 8B);
	An optical sensor subsystem (at least fig. 14A-14C (10) and corresponding disclosure) attached to the first surface of the cover ([0167] which discloses the walls 130 and 131 of subsystem 10 are coupled to the cover) and comprising: 
		A substrate (at least figs. 14A-14C (140) and corresponding disclosure)
		A thin film (at least fig. 11B (151) and corresponding disclosure) positioned on the first surface of the cover (150);
A first light blocking wall (at least fig. 14A-14C (130) and corresponding disclosure) attached to the film ([0167] which discloses the cover may be coupled (i.e. attached) to partitions 130 and 131. Examiner notes when the thin film is present on the cover, the first light blocking wall 130 is attached to the film of the cover) and extending at least partially around a central region (See annotated fig. 14A above)
A second light blocking wall (at least fig. 14A-14C (131) and corresponding disclosure) attached to the film (([0167] which discloses the cover may be coupled (i.e. attached) to partitions 130 and 131. Examiner notes when the thin film is present on the cover, the second light blocking wall (131) is attached to the film of the cover) and extending at least partially 
A lens attached to the first surface ([0168] which discloses the cover comprises two microstructures (e.g. lenses) on the inner surface of optical transparent windows (152) of fig. 49B)
A light emitter (at least figs. 14A-14C (110) and corresponding disclosure) attached to the substrate (140)(at least fig. 14B) and
A photodetector (at least figs. 14A-14C (120) and corresponding disclosure) attached to the substrate (140) (at least fig. 14B) and configured to receive light emitted by the light emitter and reflected from a medium (at least fig. 8A (190) and corresponding disclosure) adjacent the second surface of the cover (at least fig. 8A) ([0097] which discloses the optical sensor is manufacture to emit light and detect reflected light from an object surface (190)). 
	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the optical sensor subsystem of Rothkopf to include the light emitter and light receiver attached to a substrate as taught by Chu in order to secure the light emitter and light receiver and provide light blocking walls between the light emitter and light receiver. Such a modification amounts to a merely simple substitution of one known optical subsystem for another rendering the claim obvious (MPEP 2143).

	Chu fails to explicitly teach a light-blocking mask defining a central aperture in the central region of the optical sensor subsystem; and a set of peripheral apertures in the peripheral region of the optical sensor subsystem.  

	A central aperture (at least fig. 4 (145) and corresponding disclosure. [0017] which discloses each light transmissive section can be an aperture in the opaque section)
	A set of peripheral apertures (at least fig. 4 (144, 412, 410, 414, 423 and 424) and corresponding disclosure. [0017] which discloses each light transmissive section can be an aperture in the opaque section) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include an ink mask as taught by Fraser in order to hide internal components of the apparatus from view (Fraser [0018]) and also allow light to be transmitted from the light emitters and to the light detectors (Fraser [0017]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have applied the ink mask to the interior surface of the cover in order hide the mask itself. Such a modification amounts to merely a rearrangement of parts/obvious matter of design choice rendering the claim obvious (MPEP 2144.04).


	Examiner notes that in the modified system the light transmissive sections (i.e. apertures would be applied over the light emitters and light receivers, thus, the central aperture would be in the central region of the optical sensor subsystem in order to allow light transmission from the light emitters 110 of 

	Regarding claim 11,
	Rothkopf, as modified, teaches the elements of claim 10 as previously stated. 
	Rothkopf further teaches wherein the electronic device further comprises a crown (at least fig. 6 (642) and corresponding disclosure) configured to rotate ([0251] which discloses the crown may be rotated) and translate ([0252] which discloses crown may be further configured to translate); wherein the processor is configured to determine the heart rate in response to the crown rotating or translating ([0097] which discloses a dial (i.e. crown) input (fig. 3 (310)) may be used to control and further discloses the biosensor input may be used to compute (i.e. determine) data that is presented using the display output. Examiner notes the biosensor data displayed would include the heart rate. Thus when receiving a dial input (i.e. crown rotation or translation), the processor determines (computes) the heart rate).
	
Regarding claim 13,
Rothkopf, as modified, teaches the elements of claim 10 as previously stated. Chu further teaches wherein the photodetector (120) is one of a set of photodetectors (at least fig. 14A); and 
The set of photodetectors (120) is attached to the substrate (140) (at least fig. 14B) and defines a radial array of light emitters (at least fig. 14A-14C)

Regarding claim 14,
Rothkopf, as modified, teaches the elements of claim 13 as previously stated. Chu further teaches further comprising:


Regarding claim 15,
Rothkopf, as modified, teaches the elements of claim 10 as previously stated. Chu further teaches wherein the optical sensor subsystem (10) comprises:
A set of light emitters (at least figs. 14A-14C (110) and corresponding disclosure) including the light emitter (110); and 
A set of photodetectors (at least figs. 14A-14C (120) and corresponding disclosure) including the photodetector (120); wherein
The light emitter (110) is configured to emit light having a first wavelength;
A second light emitter (110) of the set of light emitters is configured to emit light having a second wavelength that differs from the first wavelength ([0123] which discloses the two LEDs have different emitting wavelengths).
The set of photodetectors (120) are attached to the substrate (140) and positioned in a radial array (at least fig. 14A).

Regarding claim 16, 
Rothkopf teaches a wearable electronic device (at least fig. 16 (100) and corresponding disclosure), comprising:
A housing (at least fig. 6 (601) and corresponding disclosure) including a cover (at least fig. 6 (608) and corresponding disclosure), the cover (608) comprising:

	A second surface exterior to the wearable electronic device (100) (at least fig. 16. Examiner notes the exterior surface of 608 is depicted);
An optical sensor subsystem (at least fig. 7 (710) and corresponding disclosure) attached to the cover (608) ([0148] which discloses biosensor module 710 includes the rear cover 608, thus it is attached to the cover)
A first electrode (at least fig. 16 (1601) and corresponding disclosure) positioned on the second surface of the housing (at least fig. 16); and 
A second electrode (at least fig. 16 (1602) and corresponding disclosure) positioned on the second surface of the housing (at least fig. 16),;
While Rothkopf teaches the optical sensor subsystem (710) may include one or more electrodes [0148] and further teaches the electrodes of fig. 16 may be placed in locations that are different than the configuration of Fig. 16 [0197], it is not clear if the electrodes would be on the exterior side of the cover (608).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified to include a first and second electrode on the exterior side of the cover (608) in order to make contact with the skin of the user’s wrist and detect electrical activity produced by the heart [0196] in a region similar to the optical sensors. Such a modification amounts to merely a rearrangement of parts rendering the claim obvious (MPEP 2143). 
Rothkopf does not depict nor disclose the structural makeup of the optical subsystem, therefore it is unclear if the optical subsystem comprises a substrate, a first light blocking wall, a second light blocking wall, a lens, and a light filter. 

A substrate (at least fig. 14A-14C (140) and corresponding disclosure);
A first light blocking wall (at least fig. 14A-14C (130) and corresponding disclosure) attached to the cover ([0167] which discloses cover 150 may be coupled to (i.e. attached) to partition (130)) along a first surface interior to the wearable electronic device (examiner notes the partition would be coupled along the first surface) and attached to the substrate ([0101] which discloses partition 130 is mounted to the substrate 140), the first light blocking wall (130) at least partially encircling a central region See annotated fig. 14A above) of the optical sensor subsystem (10)
A second light-blocking wall (at least figs. 14A-14C (131) and corresponding disclosure) attached to the cover ([0167] which discloses cover 150 may be coupled to packaging wall 131) along the first surface (Examiner notes the packaging wall would be coupled along the first surface) and attached to the substrate (at least fig. 14B), thereby attaching the substrate to the cover, the second light-blocking wall (131) at least partially encircling the central region (See annotated fig. 14A above) and a peripheral region (See annotated fig. 14A above) of the optical sensor subsystem (10).
a lens (at least fig. 11A (112) and corresponding disclosure. [0106] which discloses the microstructure 112 may be a Fresnel lens) on the first surface of the cover (150)([0167] discloses the walls 130 and 131 are coupled to the cover and thus when the walls are coupled to the cover, the lens would necessarily be on the interior surface of the cover and [0168] which discloses the cover comprises two microstructures (e.g. lenses) on the inner surface of optical transparent windows (152) of fig. 49B)
And a light filter (a light filter (at least figs. 11B (151) and corresponding disclosure) on the first surface of the cover (150) (at least fig. 11B depicts the filter on the interior surface)


	Chu fails to explicitly teach an ink mask on the first surface of the cover, the ink mask comprising apertures.
Fraser, in a similar field of endeavor involving watches used for optical sensing, teaches an ink mask at least fig. 2 (142) and corresponding disclosure. [0018] which discloses the opaque section 142 can be a screen printed layer (interpreted as an ink mask)) on a surface of a cover (at least fig. 2 (140 and corresponding disclosure), the ink mask (142) defining a first aperture (at least fig. 2 (145) and corresponding disclosure. [0017] discloses each light transmissive section (e.g. 145) can be an aperture in the opaque section) and a second aperture (at least fig. 2 (144) and corresponding disclosure. [0017] discloses each light transmissive section (e.g. 144) can be an aperture in the opaque section).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified  the system of Rothkopf, as currently modified, to include an ink mask as taught by Fraser in order to hide internal components of the apparatus from view (Fraser [0018]) and also allow light to be transmitted from the light emitters and to the light detectors  (Fraser [0017]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have applied the ink mask to the interior surface of the cover in order hide the mask itself. Such 

Examiner notes that the apertures (144 and 145) are aligned with a light emitter (at least fig. 2(120)) and a light receiver (at least fig. 2 (130)) in Fraser (at least fig. 2), therefore in the modified system the first would be in the central region to align with the emitters of Chu and second aperture would be located in the peripheral region to be aligned with the photodetectors. Furthermore, the lens of Chu would be aligned with the first aperture since it is aligned with the transparent windows disposed adjacent the light emitters and the light filter of Chu would be aligned with the second aperture since it is positioned throughout the entire cover.


Regarding claim 18,
Rothkopf, as modified, teaches the elements of claim 16 as previously stated. Rothkopf, as modified, further teaches further comprising: 
An ink mask (Fraser) on the first surface of the cover (examiner notes in the modified system the ink mask has replaced the thin film on the first surface thus the ink mask is on the first surface). 
and defining a set of apertures (at least fig. 4 (144, 412, 410, 414) and corresponding disclosure)
a light filter (151) configured to cover each of the set of apertures (Examiner notes in the modified system, each photodetector would have an aperture aligned with it, therefore the light filter (151) applied over the entire cover of Chu would cover each of the set of apertures)

Regarding claim 19,

the set of apertures is positioned around the central aperture (Examiner notes the set of apertures aligned with the set of receivers would be appear to be around the central aperture in its broadest reasonable interpretation). 

Regarding claim 20,
Rothkopf, as modified, teaches the elements of claim 16 as previously stated. Chu further teaches wherein the light filter (151) comprises at least an anti-reflective film ([0117])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf, Chu, and Fraser as applied to claim 10 above, and further in view of Shim.
	Regarding claim 12,
	Rothkopf, as modified, teaches the elements of claim 10 as previously stated. Chu further teaches wherein the first light-blocking wall (130) and the second light blocking wall (131) (at least figs. 14A-14C (130 and 131) and corresponding disclosure) are bonded to the cover (151) ([0167] which discloses the walls are coupled to the cover) 
Rothkopf, as modified, fails to explicitly teach an adhesive that bonds the first light blocking wall and the second light-blocking wall to the light-blocking mask.
Shim, in a similar field of endeavor involving optical sensing, teaches a cover (at least fig. 12a (289, 291, and 292) and corresponding disclosure) and a set of light blocking walls (at least fig. 12 (283 and 284) and corresponding disclosure) wherein the electronic device further comprises an adhesive 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include an adhesive as taught by Shim in order to secure the cover to the light blocking walls accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Examiner notes in the modified system the walls would be bound to the light blocking mask since the light blocking mask is configured on the interior surface of the cover.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf and Chu as applied to claim 1 above and further in view of Kato (US 20030045802 A1)
A first electrode (at least fig. 16 (1601) and corresponding disclosure) attached to an exterior side of the housing (at least fig. 16) 
	A second electrode (at least fig. 16 (1602) and corresponding disclosure) attached to an exterior side of the housing (at least fig. 16)	
While Rothkopf teaches the optical sensor subsystem (710) may include one or more electrodes [0148] and further teaches the electrodes of fig. 16 may be placed in locations that are different than the configuration of Fig. 16 [0197], it is not clear if the electrodes would be on the exterior side of the cover (608).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified to include a first and second 
	Rothkopf, as modified, fails to explicitly teach wherein the first and second electrodes are arc-shaped electrodes at least partially encircling the peripheral region of the optical sensor subsystem.
Kato, in a similar field of endeavor involving biometric sensing for watches, teaches a first arc shaped electrode (at least fig. 2C (Electrode A)) at least partially encircling a peripheral region of a sensor system (at least fig. 2C (Transmitter and Receiver); and 
A second arc-shaped electrode (at least fig. 2C (Electrode B) at least partially encircling the peripheral region of the sensor system (Transmitter and Receiver) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include first and second arc-shaped electrode as taught by Lee in order to enhance light shielding (Kato [0038]). Such a modification amounts to merely a simple substitution of one known electrode for another rendering the claim obvious (MPEP 2143).
Examiner notes in the modified system the arc-shaped electrodes would at least partially encircle the peripheral region (See annotated fig. 14A above) of the optical sensor subsystem of Chu since they are configured to partially surround the transmitter/receiver. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf, Chu, and Kato as applied to claim 21 above and further in view of Mouradian (US 20180235483 A1) or Yang et  al. (US 20200233381 A1), hereinafter Yang.
Regarding claim 22,

And wherein a portion of the second arc-shaped electrode wraps around a periphery of the cover (Examiner notes in the modified system the second arc-shaped electrode wraps around a periphery of the cover of Chu in its broadest reasonable interpretation since it is configured to partially encircle (i.e. wrap around) the peripheral region of Chu’s optical sensor subsystem) 
Rothkopf, as currently modified, fails to explicitly teach 
	Mouradian, in a similar field of endeavor involving watches for biometric measurements, teaches wherein electrode contacts (at least fig. 7 (718) and corresponding disclosure) may protrude through the periphery of a cover (at least fig. 7 (726) and corresponding disclosure). Examiner notes when the electrodes protrude through the cover the portion would be attached to an interior surface of the cover).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include attaching the portion of the electrodes to the interior of the surface in order to allow direct contact with the wearers skin and provide interior electrical connections of the electrodes accordingly.
	Alternatively, Yang, in a similar field of endeavor involving watches for biometric measurements, teaches wherein a portion of an arc shaped electrode (at least fig. 6 (13) and corresponding disclosure) wraps around a periphery of a cover (at least fig. 6 (15) and corresponding disclosure) and is attached to an interior surface of the cover (at least fig. 6 examiner notes the portion wrapping around the periphery is at least attached to the interior surface via the housing 1613)
. 

Response to Arguments
Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive. For example, applicant argues “Chu does not describe an optical sensor subsystem that includes a lens and a light filter attached to the interior side of a cover in central and peripheral regions of the subsystem, respectively, along with a first and second light-blocking walls that are attached to the interior side of the cover to structurally attach the substrate of the optical sensor subsystem to the cover” (REMARKS pg. 12). Examiner respectfully disagrees in that Chu teaches a lens attached to the encapsulates of the light emitters and when the walls are attached to the cover the lens would be attached to the interior surface of the cover as well, nonetheless, Chu further teaches wherein the cover may have microstructures on an interior surface of the cover as depicted in fig. 49. Chu further teaches a light filter (151) attached to an interior surface of the cover (Fig. 11B) and further teaches the first and second light blocking walls are attached to the interior side of the cover according to paragraph [0167]. Examiner notes this would necessarily attach the substrate (which is attached to the walls) to the cover. 

New 112(b) rejections necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793